Mr. Presiding Justice Gary delivered the opinion oe the Court. June 16, 1892, persons not before us, made their promissory note, payable to the order of themselves two years after that date for the sum of $2,250, and indorsed it to the appellee. The makers executed a deed of trust in the nature of a mortgage to secure the payment of the note with $200 attorney fees in case of foreclosure. The appellant Bridget bought the premises, and June 10, 1894, the appellant John indorsed upon the note as follows : “ In consideration of the extension of the payment of the within note as follows: $250 due in six months, $2,000 due in one year, from June 16,1894, I hereby assume and agree to pay the within note on- maturity, with interest at the rate of seven per cent per annum, payable semi-annually, and in default of the payment of any of the interest or the principal at the time above mentioned, then the whole amount shall become due and payable. John Sweeney.” The $250 due in six months from June 16, 1894, that is, December 16, 1894, not being paid, the appellee, February 13, 1895, filed this bill, on which he has obtained a decree of foreclosure for the amount due for principal and interest, with $200 attorney fees and costs. jtsfo multiplying of words would make the propriety of that decree more apparent than it is on a dry statement of the facts, and the decree is affirmed.